Citation Nr: 1709449	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  05-35 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability (previously diagnosed as prurigo nodularis), to include psoriasis.

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active military service from November 1968 to November 1972. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

These matters were previously before the Board in August 2008 and January 2013 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  

During the pendency of the appeal, in a July 2010 RO rating decision, the Veteran was denied entitlement to service connection for hypertension as secondary to diabetes mellitus type II.  The Veteran did not appeal this decision.  However, this represents an alternate theory of entitlement of a claim that was already perfected on appeal.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006); Bingham v. Principi, 18 Vet. App. 470, 474 (2004).  Therefore, the Board has recharacterized the issue above.  

Additional treatment records were associated with the claims file since the most recent Supplemental Statement of the Case dated in June 2016.  However, as these records are either not relevant or present duplicative or cumulative evidence, the Board finds it may proceed with adjudication.  38 C.F.R. § 20.1304 (2016).

The issue of entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1.  An October 1997 Board decision denied the Veteran's claim of entitlement to service connection for prurigo nodularis, secondary to herbicide exposure. 

2.  Evidence associated with the claims file after the final denial in October 1997 is cumulative or redundant of the evidence of record at that time and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1997 Board decision is final.  38 U.S.C.A. §§ 5103, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2016).

2.  Evidence received since the October 1997 Board decision is not new and material and the claim for service connection for a skin disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Application to Reopen

In general, Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran seeks to reopen a claim of entitlement to service connection for a skin disability.  The claim was previously denied in an October 1997 Board decision.  The Board denied the claim finding that there was an absence of competent evidence showing a current skin disorder causally related to some incident of service.

At the time of the October 1997 Board decision, statements of the Veteran, the report of an August 1986 VA medical examination, VA treatment records, and service treatment records were associated with the claims file.  

Since the October 1997 Board decision, additional treatment records have been associated with the claims file and the Veteran was afforded relevant VA medical examinations in September 2004 and November 2008.  

As noted in the January 2013 remand, the Veteran's contentions have remained essentially the same as they were when he previously filed his claim and it was denied by the RO in 1982, 1987, and 1994, and by the Board in 1989 and 1997; he contends that he has a skin disability due to exposure to herbicides in service.  The Board noted in January 2013 that the Veteran's skin disability was diagnosed as prurigo nodularis in 1986 and as psoriasis in 2004.  Prurigo nodularis is technically different than psoriasis; however, the Veteran's contentions are the same (i.e. skin disability of itchy rash/spots all over his body).  

The treatment records associated with the claims file indicate that the Veteran has a skin disability variously diagnosed as a papular lesion, erythematous rash, itchy lesions that disappear and leave dark marks on the skin, psoriatic like plaque, and psoriasis.

After examination in September 2004 the Veteran was relevantly diagnosed with psoriasis; however, no opinion was rendered regarding the etiology of the Veteran's disability.

After examination in November 2008 the Veteran was noted to be diagnosed with psoriasis.  However, the examiner rendered the opinion that the Veteran's psoriasis was not caused by or a result of his active service.

Although the examiner in November 2008 did not provide rationale for the opinion, the Board notes that VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  38 C.F.R. § 3.159(c)(4)(iii).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence associated with the claims file continues to demonstrate that the Veteran has a skin disability.  However, the evidence does not associate any skin disability with the Veteran's active service, to include exposure to herbicides in service; it does not relate to an unestablished fact.  Even considering the low threshold under Shade, the recently submitted evidence does not raise a reasonable possibility of substantiating the claim, were the claim to be reopened.  Therefore, the application to reopen a claim of entitlement to service connection for a skin disability, is denied.


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for a skin disability (previously diagnosed as prurigo nodularis), to include psoriasis, is denied.


REMAND

In January 2013 the Board remanded the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder, to include PTSD, as inextricably intertwined with a claim for service connection for an acquired psychiatric disorder.

Thereafter, in May 2016 RO rating decision, the Veteran was granted entitlement to service connection for specific trauma/stressor-related disorder and other specified depressive disorder claimed as PTSD.

The Veteran was afforded a VA medical examination in November 2009.  The examiner rendered the opinion that the Veteran's hypertension was not caused by or a result of PTSD.  The rationale was that it was known that a stressful situation may increase blood pressure temporarily, but PTSD was not known to cause sustained hypertension.  

In a December 2009 VA medical examination report, the Veteran's hypertension was noted to not be a complication of diabetes mellitus.  The rationale provided was that the diagnosis of hypertension predated the diagnosis of diabetes.  The examiner further reported that hypertension was not worsened or increased by the Veteran's diabetes; however, no rationale was provided for this opinion.

The Veteran was afforded a VA medical examination in June 2016.  The examiner rendered the opinion that the condition claimed was less likely than not  proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that risk factors associated with the development of hypertension included advancing age, obesity, family history, high sodium diet, excess alcohol consumption, and physical inactivity.

The examiner noted that based on the entirety of the medical evidence available for review the veteran's mental health diagnoses occurred after the diagnosis/treatment of hypertension.  Additionally current medical literature and knowledge about the risk factors for hypertension would lead to the conclusion that the Veteran's body mass index (BMI) would be the most likely risk factor resulting in hypertension at time of diagnosis.  Even though hypertension may be more common in those with depression and certain personality traits, the evidence is greater/more clear in regard to obesity and its link with hypertension.  Furthermore, the examiner found that the above stated timeline would indicate obesity/high BMI to have occurred prior to diagnosis of hypertension whereas PTSD/mental health diagnoses does not appear to have occurred until years later.

Considering the examination reports, the Board notes that the opinion rendered in November 2009 does not contemplate whether the Veteran's hypertension was aggravated by the Veteran's psychiatric disability.  Although the opinion rendered in December 2009 indicates that the Veteran's hypertension was not worsened by his diabetes mellitus, the examiner provided no rationale for the opinion.  Although the examiner in June 2016 identifies the risk factors the Veteran has for developing hypertension, the examiner does not comment on whether the Veteran's psychiatric disorder and/or diabetes mellitus aggravate his hypertension.  The Board finds that the opinions provided regarding whether the Veteran's hypertension was aggravated by his service connected psychiatric disability and/or diabetes mellitus are insufficient.  See Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, the claim must be remanded to obtain an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

On remand, attempts must be made to obtain and associate with claims file VA treatment records regarding the Veteran dated since November 2016.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since November 2016.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a medical opinion regarding the etiology of the Veteran's hypertension.  The claims file and copies of all pertinent records should be made available to the examiner for review.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. 

Based on a review of the record, the examiner should address the following: 

(i) Is it at least as likely as not that the Veteran's hypertension was incurred in or related to service? 

(ii) Is it at least as likely as not that the Veteran's hypertension is due to or permanently aggravated by his service-connected psychiatric disability or diabetes?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner is also informed that whether hypertension predated a diagnosis of diabetes or a psychiatric disability is not determinative when addressing the aggravation question.  

(iii) In answering the questions, the examiner must consider, and discuss as necessary, the prior examinations. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


